t c no united_states tax_court schneider interests l p russ schneider farms l l c tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date four months after the instant case was docketed r sent p a so-called branerton_letter consisting of pages of questions and requests for documents thirty-five days later r instituted formal discovery by serving upon p pages of interrogatories and pages of requests for production of documents r rejected p’s suggestion that compliance with formal discovery be postponed until the parties held a conference stating that the instant case is a good candidate for designation for litigation under irm p then filed a motion for protective_order seeking to stay compliance with formal discovery held a protective_order shall be issued r’s service of formal discovery is inconsistent with rule a and with the cases such as 61_tc_691 which direct the parties to utilize informal consultation or communication before employing the formal discovery procedures -- - scott g miller n jerold cohen and thomas a cullinan for petitioner michael zima and john j comeau for respondent opinion wells chief_judge the instant case is before us on petitioner’s motion for a protective_order motion to strike and motion for leave to file reply to respondent’s objection to petitioner’s motion for protective_order background during date the tax_matters_partner tmp of schneider interests l p the partnership received notice from respondent that the partnership’s tax_year ended date taxable_year in issue was being audited three weeks later respondent mailed a notice of final_partnership_administrative_adjustment fpaa to the tmp the fpaa was dated date days before expiration of the time period within which respondent could issue an fpaa for the partnership’s taxable_year in issue the mailing of the fpaa to the tmp took place the day before respondent received on the prescribed form 872-p the tmp’s timely consent to extend the period of limitations for issuance of an fpaa for the partnership’s taxable_year in issue on date a revenue_agent wrote to petitioner’s counsel scott miller the agent apologized for the precipitate mailing of the fpaa but explained that the office_of_chief_counsel in washington d c had decided that the fpaa once issued could not be withdrawn on date petitioner filed its petition in this court seeking a review of the adjustments set forth in the fpaa and respondent filed an answer on date on date respondent’s counsel sent to petitioner a so-called branerton_letter branerton_letter the branerton_letter stressed that the case is not ripe for consideration by the internal revenue service’s appeals_division the branerton_letter further stressed that factual development of the case was necessary because this court might set the case for its october session in tampa florida the branerton_letter consists of pages of questions and requests for production of documents according to petitioner the branerton_letter contains parts and subparts and sought a response by date on date respondent served formal discovery formal discovery on petitioner’s attorney scott g miller the formal discovery consists of pages of respondent’s interrogatories anda page request for production of documents the formal discovery appears to represent a recasting of the requests made in the branerton_letter in a form meant to comply with the rules’ for formal discovery see rule sec_71 and sec_72 ‘all section references are the internal_revenue_code_of_1986 as currently in effect all rule references are to the tax_court rules_of_practice and procedure q4e- there is some dispute about the timing of a related development petitioner’s attorney n jerold cohen called respondent’s counsel on behalf of petitioner petitioner contends that the telephone conversation left mr cohen with the impression that the parties would continue with informal_discovery mr cohen’s subsequent correspondence indicates that he placed the call on date the day before the response to the branerton_letter was due respondent maintains that the telephone conversation took place a day or two after date the day respondent sent the formal discovery on date mr cohen wrote to respondent’s counsel mr cohen questioned the scope of the requests made in the branerton_letter and suggested that the case proceed to respondent’s appeals_office because other parties had engaged in similar transactions mr cohen suggested exploring a global_settlement and he proposed an informal conference during date between the parties’ representatives mr cohen did not indicate in the date letter whether he was then aware of respondent’s formal discovery requests on date respondent’s counsel replied stating that although a conference is not a necessary predicate to informal_discovery counsel nevertheless would welcome a telephonic conference any time you and mr miller are available the date letter further stated however we do expect - - petitioner to respond to our discovery the letter explained that factual development was needed not only for purposes of this case but also to set the factual predicate for third party discovery respondent’s counsel suggested that petitioner might wish to cooperate in depositions of nonparty witnesses under rule the date letter further stated we are interested in developing the facts in this case because we believe it is a good candidate for designation for litigation under irm accordingly we do not believe that postponing discovery until august as you suggest is an appropriate course of action for this case on date petitioner filed the instant motion for a protective_order seeking a stay of formal discovery until the parties have had sufficient time to confer and have engaged in meaningful informal_discovery on date this court entered an order staying compliance with respondent’s interrogatories and request for production of documents pending consideration of the instant motion for a protective_order the court subsequently received respondent’s notice of objection to petitioner’s motion for a protective_order respondent’s objection i sec_23 pages long exclusive of additional charts and other attachments ten days later on date petitioner responded to respondent’s objections by sending to this court both a motion to strike and a separate reply to respondent’s objection to petitioner’s motion for protective -- - order together with a motion for leave to file that reply we address the motions herein discussion congress has provided this court with its own rulemaking authority sec_7453 of the internal_revenue_code states that with the exception of certain small tax cases proceedings before this court are to be conducted in accordance with such rules_of_practice and procedure as this court may prescribe pursuant to that grant of authority this court promulgated rule a which states in part the court expects the parties to attempt to attain the objectives of discovery through informal consultation or communication before utilizing the discovery procedures provided in these rules in the court emphasized its insistence upon informal_discovery by adding the language quoted above to rule a which applies specifically to requests for admissions see 75_tc_400 a principal purpose of the requirement for informal_discovery is to save the time and resources of the court and of the parties before it in the development of relevant and undisputed facts in 61_tc_691 we explained the discovery procedures should be used only after the parties have made reasonable informal efforts to obtain needed information voluntarily for many years the bedrock of tax_court_practice has been the stipulation - jj - process now embodied in rule essential to that process is the voluntary exchange of necessary facts documents and other data between the parties as an aid to the more expeditious trial of cases as well as for settlement purposes the discovery procedures were not intended in any way to weaken the stipulation process fn ref omitted we amplified upon these principles in 67_tc_89 where we said rule a contemplates consultation or communication words that connote discussion deliberation and an interchange of ideas thoughts and opinions between the parties petitioners’ refusal to enter into any informal discussion prior to receiving responses to interrogatories--whether formally submitted under rule or informally submitted in a letter-- sharply conflicts with the intent and purpose of rule a and constitutes an abuse of the court’s procedures branerton corp supra pincite the specialized scope of cases before this court makes the informal_discovery procedures mandated by rules a and a especially useful for example the requirement in sec_6001 that taxpayers maintain adequate_records promotes the informal development of much relevant evidence additionally under sec_7602 and sec_7609 the commissioner who is always a party to cases before us possesses broad statutory authority to compel the production of documents and testimony by the use of administrative summonses even before a case is filed in our court see 96_tc_459 --- - many years of experience with the use of informal_discovery in a variety of circumstances have demonstrated to our satisfaction the efficacy of that procedure we see no reason to modify that procedure because here respondent proposes to develop a test case respondent’s correspondence contemplates that the instant case will involve a designated issue under internal_revenue_manual sec_35 designation for litigation procedures that section provides in order to resolve recurring significant issues establish judicial precedent conserve resources or reduce litigation costs for the service and taxpayers it is appropriate to designate that an issue in a case be litigated rather than settled in a case in which an issue has been designated for litigation it is the position of the office_of_chief_counsel that the designated issue is not to be settled without a full concession by the taxpayer id at sec_35 as a general proposition we agree that the commissioner is entitled to all relevant information regarding the matters in issue before this court and we agree that the commissioner is entitled to that information without undue delay the purpose of our discovery rules however is not to assist respondent in developing a test case as we have explained the purpose of discovery in the tax_court is to ascertain facts which have a direct bearing on the issues before the court to that end we have the power to uphold the integrity of the court’s process by enforcing the limited discovery that by rule we have adopted ash v commissioner supra pincite --- - in the instant case respondent has not demonstrated that most if not all of the information respondent needs could not be obtained through the informal procedures required by rules a 9o0 a and our branerton opinion see branerton corp v commissioner supra indeed we believe that informal_discovery would be particularly useful to respondent where as here the examination phase of respondent’s inquiry was truncated by a premature issuance of the fpaa under such circumstances respondent may well be able to use informal_discovery procedures to complete the administrative investigation that presumably would have been undertaken if the period for issuance of the fpaa had been extended the actions of respondent’s counsel in the instant case lead us to believe that he does not fully appreciate the importance of our branerton opinion his insistence on compliance with his formal discovery requests in advance of any conference between the parties does not effectively present an opportunity for the discussion deliberation and an interchange of ideas thoughts and opinions between the parties that our rules contemplate see intl air conditioning corp v commissioner supra pincite informal_discovery will provide respondent with a basis to decide whether respondent may pursue unconsented deposition testimony under rule 75--a procedure which respondent indicates may be necessary -- - we conclude that under the circumstances of the instant case a protective_order should be issued the order will direct the parties to participate in good_faith in informal conferences during the next days the conferences shall be directed to developing stipulated facts for purposes of the instant litigation after that time if there are matters still unsettled the parties may resort to the formal discovery provisions of the tax_court rules there are two other motions to consider one is petitioner’s motion for leave to file a reply to respondent’s objection to petitioner’s motion for protective_order which we shall deny as moot the other is petitioner’s motion to strike as unnecessarily argumentative certain paragraphs in respondent’s objection to petitioner’s motion for protective_order which we shall also deny a description of the parties’ positions is necessary to our consideration of a request for a protective_order to the extent that respondent may have provided more exposition than may have been necessary obviously missing the point of petitioner’s objection to proceeding with formal discovery we shall ignore it when and if this case is submitted we shall base our decision on the facts agreed to or developed at trial and upon the arguments set forth in the posttrial briefs to date the parties have expended considerable resources and involved this court in controversies that they should have resolved quickly between themselves from this point forward we expect the parties to develop this case ina spirit of cooperation and good_faith in view of the foregoing an appropriate order will be issued
